Citation Nr: 0734993	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  01-03 219	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
femur fracture.

2.  Entitlement to service connection for nerve disabilities 
as secondary to residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1945 to December 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  In July 2006, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

In August 2006, the Board (in pertinent part) denied service 
connection for residuals of a left femur fracture and nerve 
disabilities as secondary to residuals of a left femur 
fracture.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
June 2007 Order, the Court vacated the August 2006 Board 
decision with respect to the aforementioned issues, and 
remanded the matters for readjudication consistent with a 
Joint Motion.  

The Board notes that in August 2006, the Board also remanded 
the additional issue whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for ear fungus.  The Board notes that this issue 
has not yet been recertified for appeal and that the Board's 
previous remand in the matter remains pending.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran seeks service connection for residuals of a left 
femur fracture and service connection for nerve disabilities 
as secondary to residuals of a left femur fracture.  Notably, 
the issue of entitlement to service connection for nerve 
damage on a direct basis (as due to etiology distinct from 
the left femur fracture) was denied in a March 1989 Board 
decision and that issue is not for consideration at this 
time.  The veteran contends that a pre-existing left leg 
disability was aggravated during his military service.  He 
maintains that the additional disability manifested during 
his military service included neurological pathology.

In a July 1987 statement, the veteran reported that he had 
not received any medical treatment since his discharge from 
service until January 1987, when he began receiving treatment 
at the Durham VA Medical Center.  However, a review of the 
medical evidence shows that the veteran was in a motor 
vehicle accidence in 1964 and that he had both hips replaced 
at some time prior to July 15, 1987.  The records of the 
treatment he received at the time of the motor vehicle 
accident as well as medical records associated with his hip 
replacements are critical to the adjudication of the 
veteran's claims.  

Moreover, the June 2006 Joint Motion notes that remand was 
required because the Board failed to specifically provide an 
explanation of the applicability of the presumptions of 
soundness and of aggravation under 38 U.S.C.A. § 1111.  
Specifically, under that provision of the law, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Clear and unmistakable evidence 
is evidence that is obvious and manifest.  If the presumption 
of soundness is rebutted, and the disability was symptomatic 
during service, the veteran is entitled to a presumption of 
aggravation, which may only be rebutted by clear and 
unmistakable evidence.  Because of the medical questions that 
must be addressed, the Board finds that remand for VA 
examination is required.  

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:
1.  The RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify all medical providers who 
evaluated or treated him for a disability 
of the lower extremities, to specifically 
include at the time of his 1964 motor 
vehicle accident and in conjunction with 
his hip replacements (and in follow-up to 
those procedures), and to provide 
releases for records of such treatment.  
He should be advised that this 
information is critical to his claim (and 
of the provisions of 38 C.F.R. § 3.158).  
The RO should secure complete clinical 
records of pertinent treatment from all 
sources identified. 

3.  After those records are secured, the 
RO should arrange for the veteran to be 
examined by an orthopedic specialist to 
determine whether the veteran's left leg 
disability clearly and unmistakably 
existed prior to service and clearly and 
unmistakably did not increase in severity 
therein.  The veteran should be properly 
notified of the examination and of the 
consequences of a failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

The examiner should review the record, 
including the veteran's available service 
medical records, his and supporting 
statements, and the records of 
postservice treatment the veteran 
received for left leg disability, and 
address the following:
a.  Please identify any (and each) left 
leg disability currently shown present 
(to include any nerve pathology currently 
found) and, for any (and each) such 
disability, indicate the likely initial 
date of clinical onset.  

b.  For each and every current left leg 
disability found, is there clear and 
unmistakable evidence (evidence that is 
obvious and manifest) that the current 
disability(ies) preexisted service?  If 
so, please identify that evidence with 
specificity.  

c.  For each and every left leg 
disability found, is there any evidence 
that such disability increased in 
severity during service?  If so, please 
identify such evidence with specificity.  

d.  For each and every left leg 
disability found, is there evidence clear 
evidence that such disability is due to 
intercurrent postservice etiology 
(specifically including trauma, hip 
surgery, or other intervening cause).  

It is requested that the examiner 
specifically explain the rationale for 
all opinions given, and comment on any 
opinion already of record that conflicts 
with those offered.  

4.  The RO should then review the claims.  
If they remain denied, the veteran and 
his representative should be furnished an 
appropriate SSOC, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

